DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on December 14, 2021 has been entered in the above-identified application. Claims 1, 2, 8, 9, 18, and 19 are amended. Claims 5, 11, 14, and 15 are canceled. New claims 21-24 have been added. Claims 1-4, 6-10. 12, 13, and 16-24 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 24 recites “a coating layer comprising a single layer or a laminate having at least one layer selected from a polycarbonate resin layer, a polyamide resin layer, and a cellulose resin layer” and uses an improper alternative expression. 
The Examiner recommends either using the term “or” between the alternative terms or using proper Markush language. 
 Appropriate correction or clarification is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	4.	Claims 1-4, 6-10, 12, 13, and 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIDA et al. (US 2011/0281067 A1).  
	YOSHIDA et al. disclose a surface protective film (equivalent to the protective film of the claimed invention) that includes a back surface layer
(equivalent to the first layer positioned on a side opposite to the pressure sensitive adhesive layer of the claimed invention); a base material layer
(equivalent to the second layer positioned on a side facing the pressure sensitive adhesive layer of the claimed invention); and a pressure-sensitive adhesive layer (equivalent to the pressure sensitive adhesive layer of the claimed invention) in the stated order. In a preferred embodiment, the above-mentioned base material layer includes at least one kind selected from the group consisting of a polymer obtained from an -olefin having 2 to 12 carbon atoms (meeting the limitation that the first layer comprises a polyolefin) and an ethylene-vinyl alcohol copolymer. Examples of the polymer obtained from the -olefin having 2 to 12 carbon atoms include a homopolymer and a copolymer each obtained by polymerizing at least one kind of .alpha.-olefin having 2 to 12 carbon atoms such as ethylene, propylene, or butene.  Any appropriate polyethylene can be adopted as the polyethylene.  For example, there are given a low-density polyethylene (LDPE), a linear, low-density polyethylene (LLDPE), a medium-density polyethylene, and a high-density (meeting the limitations of claim 2-4 and 12-14). A thermoplastic pressure-sensitive adhesive may also be used as the above-mentioned pressure-sensitive adhesive.  A material for forming the thermoplastic pressure-sensitive adhesive is, for example, a styrene-based elastomer, a polyolefin, and an acrylic thermoplastic resin. Those materials may be used alone or in combination. [0055] Specific examples of the above-mentioned styrene-based elastomer include: styrene-based AB-type diblock copolymers such as a styrene-ethylene-butylene copolymer (SEB); styrene-based ABA-type triblock copolymers such as a styrene-butadiene-styrene copolymer (SBS), a hydrogenated product of SBS (styrene-ethylene-butylene-styrene copolymer (SEBS)), a styrene-isoprene-styrene copolymer (SIS), a hydrogenated product of SIS (styrene-ethylene-propylene-styrene copolymer (SEPS)), and a styrene-isobutylene-styrene copolymer (SIBS); styrene-based ABAB-type tetrablock copolymers such as styrene-butadiene-styrene-butadiene (SBSB); styrene-based ABABA-type pentablock copolymers such as styrene-butadiene-styrene-butadiene-styrene (SBSBS). The surface protective film (meeting the limitations of claims 6, 7, 16, and 17).  (See Abstract, paragraphs 0001, 0014, 0016, 0017, 0018, 0021, 0031-0036, 0041-0058, 0068, 0069, and 0180). With regards to the limitation to the melting point and melt flow rate limitations, the Examiner takes the position that such limitations are inherent in the protective film taught by YOSHIDA et al. given that the chemical composition of the materials used and the structure of the protective film as taught by YOSHODA et al. and that of the claimed invention are identical. With regards to the claims reciting that the protective films are attached to both surfaces of the resin substrate, it is again pointed out that “a resin substrate” is not positively recited in any of the claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-4, 6-10, 12, 13, and 16-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/607,934 (reference application) and claims 1-4, 6-11, 13-16, 18-22, and 24 of copending Application No. 17/040,358 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by any issued patent. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
6.	Applicant's arguments filed on December 14, 2021 have been fully considered but they are not persuasive. 
Applicants state that Table 1 in Applicant’s specification teaches that the protective films in Examples 1A, 4A and 6A have second layers that include thermoplastic resins having melting point of 121, 121 and 114 (i.e., lower than 130°C), these thermoplastic resins are a linear low-density polyethylene, and the melt flow rates of the thermoplastic resins are 2.5, 0.9 and 2.0 (1.e., in the range of 0.9 g/10 min to 3.0 @/10 min) and that an evaluation of the results in Table 1 show that these protective films reliably form a gripping part in which a part of the protective film (first layer) protrudes from an edge of a resin substrate in a surface direction when the protective films attached to the surfaces of the resin substrate is peeled off after heat bending. Yoshida et al. describes a surface protective film comprising a back surface layer, a base material layer, and a pressure-sensitive adhesive layer. Applicants further state that Yoshida et al. describes that the material of the base material layer has a linear low-density polyethylene (LLDPE) with melt flow rate (MFR) of 3.2 as seen from Examples 1-3, 5 and 7 and do not disclose or suggest that the material of the base material layer has a linear low-density polyethylene with the MFR of 0.9 g/1Omin to 3.0 g/10min measured under a condition of the heating temperature of 190°C and the load of 2.16 kg as recited in amended Claim 1.
However, the Examiner disagrees. First, once a product appearing to be substantially identical is found and a 35 USC 102 rejection made, the burden shifts to the applicant to show an unobvious difference. Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35  U.S.C. 102 rejections and thus cannot overcome a rejection so based. Second, the data is not commensurate in scope with the scope of the present claims. The examples use specific types and amount of thermoplastic resins while the present claims broadly encompass thermoplastic resins in any amount. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In . 

Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787